Martin J.,

delivered the opinion of the court.
The plaintiff claims a balance in the hands of the defendant, resulting from the sale of several parcels of lumber consigned to him. The general issue was pleaded; there was a verdict and judgment for the plaintiff, and the defendant appealed, having made an unsuccessful attempt to obtain a new trial. His counsel has raised no question of law in *224either court, and his hopes for success, rests on an allegation of the insufficiency of the evidence to support the verdict. The district judge has declared himself satisfied with it, and on a close examination of the evidence, nothing appears to us that may authorize our interference.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.